In the United States Court of Federal Claims
                                             No. 16-878
                                       (Filed: April 13, 2022)
                                      Reissued: June 28, 2022 1

                                                 )
    DOUGLAS KELLY,                               )
                                                 )
                        Petitioner,              )
                                                 )
    v.                                           )
                                                 )
    SECRETARY OF HEALTH AND                      )
    HUMAN SERVICES,                              )
                                                 )
                        Respondent.              )
                                                 )

Renée J. Gentry, Vaccine Injury Litigation Clinic, George Washington University Law School,
Washington, DC, for petitioner.

Adriana Ruth Teitel, Vaccine/Torts Branch, Civil Division, United States Department of Justice,
Washington, DC, for respondent.

                                            OPINION

SMITH, Senior Judge

        The Court should take note of the good work of the George Washington University Law
School Vaccine Injury Litigation Clinic and its Director Renée J. Gentry, which helps ensure
adequate representation for litigants before the Court and the Office of Special Masters. This
clinic contributes significantly to the fair and efficient administration of justice at the Court.

         Petitioner, Douglas Kelly, seeks review of a decision issued by Chief Special Master
Brian H. Corcoran denying his petition for vaccine injury compensation. Petitioner brought this
action pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10,
et seq. (the “Vaccine Act”), alleging that he suffered sudden hearing loss as a result of receiving
the influenza (“flu”) vaccine, which aggravated a preexisting condition. The Chief Special
Master denied compensation, finding that petitioner did not support his theory by a
preponderance of the evidence. The petitioner also failed to establish that he suffered from any
preexisting condition that could be aggravated by the flu vaccine. Petitioner now moves for
review of this decision. For the reasons that follow, the Court DENIES petitioner’s Motion for
Review.
1
 An unredacted version of this opinion was issued under seal on April 13, 2022. The parties
were given an opportunity to propose redactions, but no such proposals were made.
   I.      BACKGROUND AND PROCEDURAL HISTORY

        Mr. Kelly’s medical history shows that he “suffered no medical conditions” with no
medication except Simvastatin to control cholesterol. Petition at 1, ECF No. 1. On September 7,
2015, petitioner received the trivalent flu vaccine. Id. Shortly thereafter, petitioner “experienced
severe ringing in his ears and a loss of equilibrium.” Id. Later that day, petitioner was admitted
to Rose Medical Center where he was diagnosed with vertigo and sudden hearing loss. Id. at
1–2. On September 10, 2015, petitioner met with an Ear, Nose, and Throat Specialist, Dr. Owen
Reichman, who diagnosed petitioner with sensorineural hearing loss, unilateral, and sudden
hearing loss, unspecified (“SNHL”). Id. at 2; see also Medical Records, Exhibit 4 (ENT of
Denver) at 22–25, ECF No. 5. Dr. Reichman opined that it “was not clear why this occurred
after the flu shot [sic] may be related to the activation of antibodies.” Petition at 2. On
November 30, 2015, Dr. Reichman noted that petitioner’s hearing and vertigo had slightly
improved, but petitioner still experienced “lightheadedness and intermittent dizziness with quick
motion.” Id. On February 1, 2016, petitioner visited Dr. Reichman who again noted slight
improvement, but stated that petitioner’s hearing remained “very poor.” Id. On May 2, 2016,
Dr. Reichman noted that petitioner’s hearing was “still poor on the left” and would “likely not
change.” Id.

       On July 25, 2016, petitioner filed his Petition with the Office of Special Masters, seeking
compensation for vaccine-related injuries. See generally Petition. On July 26, 2016, this case
was assigned to Special Master Hastings. See Notice of Assignment to Special Master Hastings,
ECF No. 4. On October 5, 2017, this case was reassigned to Special Master Corcoran. Notice of
Reassignment to Special Master Corcoran, ECF No. 34. On October 11, 2016, respondent
submitted a Vaccine Rule 4(c) Report recommending that compensation not be awarded. See
generally Respondent’s Rule 4(c) Report, ECF No. 10. On December 5, 2017, this case was
reassigned to Special Master Oler. Notice of Reassignment to Special Master Oler, ECF No. 36.

       On August 5, 2019, petitioner filed a status report, seeking to move forward with a
Ruling on the Record and forgo a hearing on entitlement due to the Court’s substantially delayed
docket. See August 5, 2019 Status Report, ECF No. 43. On August 20, 2020, Special Master
Oler ordered the parties to file their respective supplemental expert reports responding to
questions set forth in the same order. See August 20, 2020 Order, ECF No. 55. On October 19,
2020, the parties filed their respective expert reports responding to Special Master Oler’s
questions. See generally Expert Report of Dr. Carlo Tornatore, Attachment 2, ECF No. 56;
Expert Report of Dr. Douglas Bigelow, Attachment 1, ECF No. 57.

       On January 29, 2021, this case was reassigned for the final time to Chief Special Master
Corcoran. Notice of Reassignment, ECF No. 60. On October 18, 2021, the Chief Special Master
denied petitioner’s claim, finding that petitioner did not establish that he suffered from any
preexisting condition that the flu vaccine could aggravate, and that petitioner’s causation theory
was not preponderantly supported. See Ruling on Entitlement at 2, ECF No. 66 [hereinafter
Entitlement Decision]. On November 17, 2021, petitioner filed his Motion for Review of Chief
Special Master Corcoran’s decision with this Court. See Motion for Review, ECF No. 68
[hereinafter MFR]. On December 17, 2021, respondent filed its Response to petitioner’s Motion

                                                 2
for Review. See Respondent’s Response to Petitioner’s Motion for Review, ECF No. 70
[hereinafter Resp. to MFR]. Petitioner’s Motion is fully briefed and ripe for review.

   II.       STANDARD OF REVIEW

        Under the Vaccine Act, this Court may review a Special Master’s decision upon the
timely request of either party. 42 U.S.C. § 300aa-12(e)(1)–(2). In reviewing such a request, this
Court may:

          (A) uphold the findings of fact and conclusions of law . . . ,
          (B) set aside any findings of fact or conclusion of law . . . found to be arbitrary,
          capricious, an abuse of discretion, or otherwise not in accordance with law . . . , or
          (C) remand the petition to the special master for further action in accordance with
          the court’s direction.

Id. § 300aa-12(e)(2)(A)–(C). “Fact findings are reviewed . . . under the arbitrary and capricious
standard; legal questions under the ‘not in accordance with law’ standard; and discretionary
rulings under the abuse of discretion standard.” Munn v. Sec’y of Dep’t of Health & Hum.
Servs., 970 F.2d 863, 870 n.10 (Fed. Cir. 1992).

        On review of a decision, this Court cannot “substitute its judgment for that of the special
master merely because it might have reached a different conclusion.” Snyder v. Sec’y of Health
& Hum. Servs., 88 Fed. Cl. 706, 718 (2009). This court does not “reweigh the factual evidence,
assess whether the special master correctly evaluated the evidence, or examine the probative
value of the evidence or the credibility of the witnesses—these are all matters within the purview
of the fact finder.” Porter v. Sec’y of Health & Hum. Servs., 663 F.3d 1242, 1249 (Fed. Cir.
2011). “[R]eversible error is extremely difficult to demonstrate if the special master has
considered the relevant evidence of record, drawn plausible inferences and articulated a rational
basis for the decision.” Lampe v. Sec’y of Health & Hum. Servs., 219 F.3d 1357, 1360 (Fed. Cir.
2000) (internal quotation marks omitted). “[A]s long as a special master’s finding of fact is
‘based on evidence in the record that [is] not wholly implausible, we are compelled to uphold
that finding as not being arbitrary or capricious.’” Porter, 663 F.3d at 1249 (quoting Cedillo v.
Sec’y of Health & Hum. Servs., 617 F.3d 1328, 1338 (Fed. Cir. 2010)).

   III.      DISCUSSION

        The Vaccine Act provides that causation is established through (1) a statutorily
prescribed presumption of causation when the injury falls under the Vaccine Injury Table (“table
injury”); or (2) proving causation-in-fact when the injury is not listed in the Vaccine Injury Table
(“off-table injury”). Althen v. Sec’y of Health & Hum. Servs., 418 F.3d 1274, 1278 (Fed. Cir.
2005). To prove causation-in-fact, a petitioner must

          show by preponderant evidence that the vaccination brought about [petitioner’s]
          injury by providing: (1) a medical theory causally connecting the vaccination
          and the injury; (2) a logical sequence of cause and effect showing that the



                                                    3
       vaccination was the reason for the injury; and (3) a showing of a proximate
       temporal relationship between vaccination and injury.

Id. (emphasis added). Relevant here, for Althen prong I—a medical theory causally connecting
the vaccination and the injury—petitioners must provide a “reputable medical theory” which
demonstrates that the vaccine can cause the type of injury suffered. Pafford v. Sec’y of Health &
Hum. Servs., 451 F.3d 1352, 1355–56 (Fed. Cir. 2006) (internal citations omitted). This medical
theory must be supported by “sound and reliable medical or scientific explanation” but need not
be medically or scientifically certain. Knudsen v. Sec’y of Health & Hum. Servs., 35 F.3d 543,
548–49 (Fed. Cir. 1994). Petitioner must satisfy all three Althen prongs to prove
causation-in-fact. See Althen, 418 F.3d at 1278.

        The petitioner’s burden of proof, regardless of whether the injury is a table or non-table
injury, is to show by a preponderance of the evidence that the vaccine caused the injury. Id. The
Federal Circuit has interpreted this standard as “one of proof by a simple preponderance or ‘more
probable than not’ causation.” Althen, 418 F.3d at 1279 (citing Hellebrand v. Sec’y of Health &
Hum. Servs., 999 F.2d 1565, 1572–73 (Fed. Cir. 1993)). The purpose of this standard is to
“allow the finding of causation in a field bereft of complete and direct proof of how vaccines
affect the human body.” Id. at 1280.

        In cases where the petitioner alleges significant aggravation of a preexisting condition,
the Althen test is expanded with three additional prongs. See Loving v. Sec’y of Health & Hum.
Servs., 86 Fed. Cl. 135, 144 (2009). The petitioner must prove by a preponderance of the
evidence that the vaccine caused significant aggravation of:

       (1) the person’s condition prior to administration of the vaccine, (2) the person’s
       current condition (or the condition following the vaccination if that is also
       pertinent), (3) whether the person’s current condition constitutes a ‘significant
       aggravation’ of the person’s condition prior to vaccination, (4) a medical theory
       causally connecting such a significantly worsened condition to the vaccination,
       (5) a logical sequence of cause and effect showing that the vaccination was the
       reason for the significant aggravation, and (6) . . . a proximate temporal relationship
       between the vaccination and the significant aggravation.

Id. (emphasis added). In sum, the Loving test incorporates all three Althen prongs, but also
requires the petitioner to show that they experienced a significant aggravation of a preexisting
condition. See id.

        It is within this framework that petitioner makes two objections to the Chief Special
Master’s Entitlement Decision. Petitioner asserts that the Chief Special Master (1) improperly
heightened petitioner’s burden of proof by requiring confirmation or certainty regarding the
validity of the specific legal theory of causation set forth in the medical literature; and (2) abused
his discretion by reassigning the case to himself after the Motion for Ruling on the Record was
filed. See generally MFR. Petitioner argues that these actions by the Chief Special Master were
arbitrary and capricious, an abuse of discretion, and contrary to law. Id.



                                                  4
       A. Burden of Proof

        In his Motion for Review, petitioner alleges inter alia that the Chief Special Master
improperly heightened petitioner’s burden of proof. See MFR at 15–19. In Andreu v. Secretary
of Health and Human Services, the Federal Circuit held that Althen prong I can be satisfied by
presenting a “biologically plausible” theory. Andreu v. Sec’y of Health & Hum. Servs., 569 F.3d
1367, 1376–79 (Fed. Cir. 2009). The Court expressly rejected requiring proof of confirmation of
medical plausibility from the medical community and literature. Id. Petitioner argues that the
Chief Special Master misapplied Andreu’s “biological plausibility” standard under Althen prong
I and required confirmation or certainty of the validity of the specific theory of causation in the
medical literature. MFR at 15–17. Petitioner argues that the Chief Special Master’s error was
“due substantially to his reliance on an epidemiological study [i.e. the Baxter Study] that did not
rule out causation between vaccination and rare incidence of SNHL.” Id. at 17. Petitioner
argues that the Chief Special Master misconstrued the evidentiary importance of epidemiological
studies and argues that petitioner’s causal theory need only be “plausible in the case at hand” and
“not for the average recipient of a vaccine.” Id. at 18.

         Respondent argues that, as an initial matter, petitioner did not satisfy Althen prongs II and
III, so the Court need not address “petitioner’s evidence, or the lack thereof, under Althen prong
one/Loving prong four.” Resp. to MFR at 14 (internal citation omitted). Respondent also argues
that petitioner failed to establish that he suffered from a preexisting microvascular angiopathy, “a
fact central to his significant aggravation claim.” Id. Regardless, respondent argues that the
Chief Special Master applied the appropriate legal standard, and petitioner is incorrect that he
need only “demonstrate biologic plausibility to satisfy Althen prong one” because petitioner must
show such plausibility by a preponderance of the evidence. Id. at 15 (citing MFR at 16).
Additionally, respondent argues the Chief Special Master’s consideration of the Baxter study
was appropriate among a careful consideration of the entire record, including the parties’ expert
reports, medical studies, and case reports cited therein. Resp. to MFR at 19. Respondent posits
that the Chief Special Master “appropriately considered the qualifications and expertise of the
parties’ experts on the key issues of the case: immunology and otolaryngology.” Id.

        Here, the record does not support petitioner’s argument that the Chief Special Master
improperly heightened petitioner’s burden of proof though a misapplication of law. The Chief
Special Master applied the correct legal test for Althen prong I: petitioners must (1) provide a
“reputable medical theory” demonstrating that the vaccine can cause the type of injury alleged;
and (2) meet their burden of proof by a preponderance of the evidence. Entitlement Decision at
24; see also Knudsen, 35 F.3d at 548–49. The Chief Special Master considered petitioner’s
medical theory and analyzed whether petitioner met his evidentiary burden under that theory.
See Entitlement Decision at 35–37. The Chief Special Master concluded that the evidence
offered under Althen prong I/Loving prong IV “failed to clear the preponderant line” and
provided ample reasons for why petitioner fell short. Id. at 35.

       The Chief Special Master considered the record and found “limited to nonexistent”
evidence connecting the flu vaccine specifically to SNHL. See id. at 36 (noting that petitioner
provided a few case reports which had low probative weight in comparison to reliable
epidemiologic articles like Baxter) (internal citations omitted). The Chief Special Master also

                                                  5
found the petitioner’s expert Dr. Carlo Tornatore’s opinion unpersuasive. Id. at 35–36. Dr.
Tornatore presented a theory that petitioner experienced a rapid Type I sensitivity reaction that
could exacerbate a vascular condition in petitioner’s ear. Id. at 35. The Chief Special Master
found this theory lacking because (1) petitioner had to show that he possessed a preexisting
condition, which was not preponderantly demonstrated, and (2) Dr. Tornatore did not show how
his theory—that vaccines could cause other hypersensitivity reactions or that distinguishable
ear-oriented illnesses could cause hearing loss—would cause the flu vaccine to worsen a
preexisting condition in this case. Id. at 36 (stating that Dr. Tornatore’s theory failed to show
how the flu vaccine would worsen a preexisting condition “by the same mechanism applicable to
a different kind of illness.”).

        Finally, the Chief Special Master found petitioner’s alternative argument—that his
hearing loss could be driven by an autoimmune process—unconvincing based on the timeline
and the resulting unilateral hearing loss (i.e., hearing loss in one ear). Id. As the Chief Special
Master stated, petitioner’s onset of symptoms was “entirely too short to be deemed medically
acceptable.” Id. at 34 (explaining that under the causal mechanism proposed, the evidence
offered does not preponderantly support the conclusion that the flu vaccine could prompt acute
hearing loss so quickly). Further, the Chief Special Master found that if petitioner’s SNHL was
driven by an autoimmune process, it would likely present itself as bilateral hearing loss (i.e., in
both ears). Id. at 36. The Chief Special Master found respondent’s expert, Dr. Douglas Bigelow,
convincing in that hearing loss with a vascular origin would similarly progress to a complete loss
of hearing. See id. Thus, the Chief Special Master concluded that petitioner failed to
preponderantly establish that the flu vaccine could cause SNHL.

        As it is a requirement that petitioner demonstrate preponderately a medical theory
supported by “sound and reliable medical or scientific explanation,” the Chief Special Master did
not act contrary to law when he concluded that petitioner did not preponderantly satisfy Althen
prong I/Loving prong IV. See Knudsen, 35 F.3d at 548–49. The record demonstrates that the
Chief Special Master weighed the evidence before him and reasonably determined that petitioner
had not met his burden of proof. Accordingly, the Court finds that the Chief Special Master’s
findings are not arbitrary or capricious, an abuse of discretion, or contrary to law.

       B. Reassignment to the Chief Special Master

        Petitioner also argues that the Chief Special Master abused his discretion when he
reassigned this case to himself from the previous Special Master after the Motion for Ruling on
the Record was filed. MFR at 11. Specifically, petitioner argues that he was denied due process
when the Chief Special Master reassigned the case after “the bulk of the proceedings” had been
conducted in front of Special Master Oler and after petitioner filed his Motion for Ruling on the
Record “addressing Special Master Oler’s questions and[] drafted in light of Special Master
Oler’s prior decisions.” Id. at 11–12. In changing the Special Master, petitioner claims that he
was denied “his right of presenting his case in a meaningful manner” and “denied fundamental
fairness in his proceedings.” Id. at 12 (citing Campbell ex. Rel. Campbell v. Sec’y of Health &
Hum. Servs., 69 Fed. Cl. 775, 778 (2006)).




                                                6
        In response, respondent argues that Vaccine Rule 3(d) allows the Chief Special Master to
reassign cases “for the efficient administration of justice.” Id. at 12. Additionally, respondent
argues that petitioners have no right to an entitlement hearing in the Vaccine Program in the first
place and the decision to conduct one “lies firmly within the discretion of the special master.”
Id. at 13.

        Petitioner has not presented any evidence to substantiate his claims that the Chief Special
Master’s reassignment resulted in a denial of due process and therefore infringed his rights. The
Vaccine Act states that a special master “may conduct such hearings as may be reasonable and
necessary.” See 42 U.S.C. § 300aa-12(d)(3)(B)(v). This gives special masters “wide discretion
in conducting the proceedings in a case.” Burns v. Sec’y of Dep’t of Health & Hum. Servs., 3
F.3d 415, 417 (Fed. Cir. 1993). Such discretion includes the special master’s decision not to
hold an evidentiary hearing. See Kreizenbeck v. Sec’y of Health & Hum. Servs., 141 Fed. Cl. 138
(2018). The Vaccine Rules were promulgated not to require the “routine use of oral
presentations, cross examinations, or hearings.” Kreizenbeck, 141 Fed. Cl. at 139–40 (citing 42
U.S.C. § 300aa-12(d)(2)(D)). If the special master affords a party “a full and fair opportunity to
present its case,” it is permissible to proceed with a ruling on the record. Spahn v. Sec’y of
Health & Hum. Servs., 133 Fed Cl. 588, 600 (2017). In any event, petitioner himself chose to
forgo a hearing in this case. See August 5, 2019 Status Report, ECF No. 43. But even if he did
not, petitioners have no right to an evidentiary hearing. See Caron v. Sec’y of Health & Hum.
Servs., 136 Fed. Cl. 360, 386 (2018) (internal citations omitted). Accordingly, a special master’s
discretionary decision to proceed without a hearing is not a denial of a guaranteed procedural
right. Id.

         The Chief Special Master acted within his discretion when he reasonably decided to
proceed without a hearing, and he provided ample reasons why he believed this claim could be
fairly resolved without a hearing. See Entitlement Decision at 37. The Chief Special Master
determined that this claim could be fairly resolved without live testimony from experts because
the “SNHL injury was not disputed, nor the facts pertaining to its onset, leaving only the
causation theory and the alleged preexisting condition to be determined.” Id. The Chief Special
Master noted that there were several rounds of expert-report submissions and articles filed which
resulted in a “fairly well-developed record.” Id. Accordingly, the Chief Special Master
determined that “live testimony from experts would not have altered the outcome, as [he] could
understand the nature of the experts’ disagreement based on the written record itself.” Id.

        Finally, the Court finds no support for the allegations that petitioner was uniquely
targeted by the Chief Special Master for an adverse ruling. Vaccine Rule 3(d) allows the Chief
Special Master to reassign cases to another special master for the efficient administration of
justice. Petitioner does not dispute this authority. See MFR at 12 (acknowledging that “when
necessary for the efficient administration of justice, the chief special master may reassign the
case to another special master.”). On or around the time of this case’s reassignment to the Chief
Special Master, several other cases were reassigned from Special Master Oler and Special Master
Roth. See Resp. to MFR at 12, nn. 6–7 (citing “Fantini 15-1332V; Houston 18-420V; Martinez
16-738V; Riley 15-104V; and Ulysse 15-451V” as well as “Bechel 16-887V; Bielak 18-761V;
Dennington 18-1303V; Grossmann 18-13V; Humphries 17-288V; Kalajdzic 17-792V; and



                                                 7
Porch 17-802V.”). These reassignments appear to be routine case management and within the
ambit of Vaccine Rule 3(d).

        The Court must also take note of the fact that legislation is pending to expand the number
of special masters from eight to sixteen. Currently, the Special Masters have an extraordinarily
heavy docket given the complexity of their cases. The Chief Special Master is to be commended
for using reassignments to balance the overloaded docket to create greater efficiency.
Sometimes this results in unfortunate shuffling of cases.

       Therefore, the Court finds that the Chief Special Master did not abuse his discretion when
he decided to rule on the record without a hearing. The Court need not address the remaining
arguments as they are without merit.

   IV.     CONCLUSION

        For the foregoing reasons, the Court finds that the Chief Special Master did not act
arbitrarily or capriciously, contrary to law, or abuse his discretion. Accordingly, the Court
upholds the Chief Special Master’s decision and DENIES petitioner’s Motion for Review.

         IT IS SO ORDERED.

                                                     s/   Loren A. Smith
                                                     Loren A. Smith,
                                                     Senior Judge




                                                 8